Citation Nr: 0015443	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.



FINDINGS OF FACT

1.  An unappealed October 1948 RO decision denied service 
connection for a right knee disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's October 1948 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for a right knee 
disorder.

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not plausible inasmuch as there 
is no competent medical evidence of a nexus between the 
veteran's current right knee disorder and his period of 
service.  


CONCLUSIONS OF LAW

1.  The RO's October 1948 rating decision, which denied 
entitlement to service connection for a right knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for a right knee 
disorder.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
knee disorder.  See Barnett v. Brown, 83 F.3d 138, 1383-84 
(Fed. Cir. 1996).  The RO initially denied a claim for 
service connection for a right knee disorder in October 1948 
on the basis that there was no record of disease, treatment 
or injury to the veteran's right knee during service nor were 
any residuals noted at the time of his discharge.  The 
veteran was notified of the October 1948 rating decision and 
of his appellate rights, but did not appeal.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108. The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision 
and if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits after first 
determining that the claim is well grounded and the duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The veteran has requested that his claim for service 
connection for a right knee disorder be reopened.  In an 
October 1998 rating decision, the subject of this appeal, the 
RO continued the denial of service connection for a right 
knee disorder.  The test relied on by the RO in determining 
whether new and material evidence had been submitted with 
regard to the right knee disorder claim was invalidated by a 
Federal Circuit decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the April 1999 Supplemental 
Statement of the Case.  The veteran, therefore, has been put 
on notice of the relevant regulatory standard and has been 
given the opportunity to present evidence and argument with 
this standard in mind and as discussed below, the Board has 
found that new and material evidence has been submitted.

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has been received to reopen the veteran's claim for 
service connection for a right knee disorder.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

At the time of the RO's October 1948 rating decision, the 
evidence of record included the veteran's service medical 
records, a July 1948 VA examination, a certificate of 
attending physician (for meningococcus, meningitis), and lay 
statements from the veteran's parents and a service comrade.  
The veteran's June 1942 induction examination shows that the 
veteran reported having "knee trouble," but the examiner 
noted no musculoskeletal defects. The service medical records 
show no diagnoses or treatment for right knee complaints 
during service.  Although the veteran's service records show 
sick call records in 1944, the nature of the complaint was 
not mentioned.  Moreover, right knee abnormalities were not 
shown on his June 1942 induction examination, during service, 
nor on his September 1945 separation examination.  At a July 
1948 VA examination, the veteran reported that he had 
received treatment for his right knee in 1943 and complained 
of pain and swelling at times in his right knee, but there 
was no swelling apparent at the time of the examination.  The 
examiner noted moderate exostosis of the upper end of the 
right tibia and tenderness under marked pressure, which he 
described as moderate Osgood-Schlatter's disease.

The evidence associated with the claims file after the RO's 
October 1948 rating decision includes November 1976 and July 
1998 VA examinations focusing on the veteran's left shoulder 
injury, various statements from the veteran, statements from 
Warren J. Roberts, M.D., a service and hunting friend, and 
the veteran's wife, and testimony from an April 1999 personal 
hearing.  

The evidence presented subsequent to the RO's October 1948 
denial is neither cumulative nor redundant of evidence 
submitted previously to agency decision-makers.  Therefore, 
the Board finds that most of the evidence submitted since 
October 1948 with regard to the veteran's right knee disorder 
is new.

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence assembled previously is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
particularly the lay statements, purports to relate the 
veteran's right knee disorder back to service and presents a 
picture of the right knee injury that was not present at the 
time of the October 1948 rating decision.

Having determined that new and material evidence has been 
submitted; the veteran's claim of entitlement to service 
connection for a right knee disorder is reopened.  As the 
Board has reopened the veteran's claim under the standard set 
forth under Hodge, there is no prejudice to the veteran. The 
Board must now determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
218-19; Winters, 12 Vet. App. at 206-07.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection for a condition may also 
be granted under 38 C.F.R. § 3.303(b) where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the condition still exists.  The evidence 
must be from a medical professional unless it relates to a 
condition which, under the Court's prior holdings, lay 
observation is competent to establish the existence of the 
disorder.  If a condition is deemed not to have been chronic, 
service connection may still be granted if the disorder is 
noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464, 
1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

In this case, there is no dispute that the veteran has been 
diagnosed with a right knee disability -- moderate Osgood-
Schlatter's disease, right chondromalacia patella, and right 
knee mild synovitis with effusion.  The Board finds, however, 
that the additional evidence associated with the claims file 
contains no medical opinion that any currently diagnosed 
right knee disability has a nexus or relationship to service.

In this regard, the Board notes that the veteran testified 
that he was treated in England for a right knee problem in 
the summer of 1944 at U.S. Hospital 55, where his service and 
hunting friend visited him.  See Justus v. Principi, 3 Vet. 
App. 510 (1992) (holding that in determining whether evidence 
is new and material, the credibility of the evidence is to be 
presumed).  The veteran relates that he visited the Milwaukee 
VA in November 1945 and requested advice regarding his right 
knee and lower back area and was advised to wait until his 
schooling was complete so as not to complicate matters; that 
there has been a continuing progression of pain and 
deterioration of his right knee; and that he has primarily 
self-treated the disorder wearing an elastic bandage and/or a 
knee brace prescribed by Dr. Roberts.  Several of the 
veteran's statements are reiterations of his claim that he 
first hurt his knee during a jump at Fort Benning or Camp 
McCall and that it was treated with three days of rest and 
that he further strained the knee in the Normandy and Holland 
campaigns and was treated for it in England.  The statement 
of the veteran's service and hunting friend attests to the 
fact that he visited the veteran while the veteran was a 
patient at a hospital in England in 1944 and that he 
witnessed the veteran having problems with his knee while 
hunting in 1946 and 1947.  The statement by the veteran's 
wife reflects that she saw the veteran favoring his right leg 
while he was on leave in October 1943 and that he had told 
her that he had hurt his knee in a parachute jump.  She also 
states that from 1946 there have been many times when her 
husband had to use a heat lamp or a stretch bandage for his 
swollen right knee.  Lay persons are not generally competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disorder.  
See Savage, 10 Vet. App. at 495-98.  The service medical 
records do show sick call visits, but none shows a diagnosis 
or treatment for right knee complaints while on active duty.  
A July 1948 VA examination reflects a diagnosis of moderate 
Osgood-Schlatter's disease, three years after discharge.  

The information on the diagnostic statement from Dr. Roberts 
provides no medical link between the knee disorders diagnosed 
at that time (right chondromalacia patella, right knee mild 
synovitis with effusion, and possible medial meniscus) and 
the veteran's service.  Dr. Roberts related that the veteran 
reported that he originally hurt his knee during a parachute 
jump and that he had been treated in a military hospital in 
Britain with heat, bandaging and drainage of fluid from his 
knee.  Any history given by the veteran linking his current 
disorders to military service and reiterated by a physician 
does not constitute medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

While the veteran has suggested that not all of his service 
medical records have been obtained for review, the Board 
would point out that in determining whether a well-grounded 
claim has been presented in this case the veteran's 
statements concerning his right knee injury and treatment 
during service are presumed true and accepted.  Simply put, 
what is missing from the veteran's claim at this point is 
current medical evidence that the veteran's currently 
diagnosed right knee disorder was manifest during service, or 
that his currently diagnosed disorder is in some way related 
to service.  

Based on the foregoing, the Board concludes that new and 
material evidence has been presented and the claim is 
reopened; however, competent medical evidence to establish a 
nexus to service has not been presented and accordingly, the 
claim for service connection for a right knee disorder must 
be denied as not well grounded. .  The veteran has not met 
his burden under 38 U.S.C § 5107(a) to submit a well-grounded 
claim because he has not provided any competent medical 
evidence showing that his current right knee disability is 
related to service.  Therefore, a remand to the RO for 
further review on this point is not warranted.  Under these 
circumstances a remand would impose additional burdens on the 
VA with no possibility of any benefit flowing to the veteran. 
See Winters, supra.
 

ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee disorder is reopened.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disability is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

